Case: 1:18-cv-05391 Document #: 69 Filed: 10/20/20 Page 1 of 5 PageID #:700

                                                                              1

 1                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
 2                              EASTERN DIVISION

 3    JACQUELINE STEVENS,                      )
                                               )
 4                   Plaintiff,                )
                                               )
 5      v.                                     )   No. 18 C 5391
                                               )
 6    BROADCAST BOARD OF GOVERNORS,            )
      et al.,                                  )   Chicago, Illinois
 7                                             )   January 30, 2020
                     Defendant.                )   9:30 a.m.
 8
                           TRANSCRIPT OF PROCEEDINGS
 9                    BEFORE THE HONORABLE MARY M. ROWLAND

10    APPEARANCES:

11    For the Plaintiff:                LAW OFFICES OF LARRY R. GLAZER
      (appeared telephonically)         BY: MS. NICOLETTE GLAZER
12                                      1875 Century Park East
                                        Suite 700
13                                      Century City, California 90067
                                        (310)407-5353
14
      For the Defendants:               HON. JOHN R. LAUSCH, JR.
15                                      United States Attorney
                                        BY: MR. PRASHANT KOLLURI
16                                      Assistant United States Attorney
                                        219 South Dearborn Street
17                                      Suite 500
                                        Chicago, Illinois 60604
18                                      (312) 353-5300

19

20

21

22

23

24

25
                             Nancy C. LaBella, CSR, RDR, CRR
                                  Official Court Reporter
                          219 South Dearborn Street, Room 1728
                                 Chicago, Illinois 60604
                                       (312) 435-6890
                                  NLaBella.ilnd@gmail.com
Case: 1:18-cv-05391 Document #: 69 Filed: 10/20/20 Page 2 of 5 PageID #:701

                                                                                2

 1         (Proceedings had in open court:)

 2               THE CLERK:     18 C 5391, Stevens v. Broadcasting Board

 3    of Governors.

 4               MS. GLAZER:      Good morning, your Honor.         Nicolette

 5    Glazer appearing on the telephone for plaintiff Stevens.

 6               THE COURT:     Good morning.

 7               MR. KOLLURI:      Good morning, your Honor.         Prashant

 8    Kolluri for the government.

 9               THE COURT:     Good morning.

10               How is working through the 29 FOIAs?

11               MR. KOLLURI:      I think it's --

12               MS. GLAZER:      Your Honor --

13               THE COURT:     Why don't I hear from counsel who is in

14    the courtroom.

15               MR. KOLLURI:      Sure.    Your Honor, I think it is okay.

16    We've narrowed the dispute.          Ms. Glazer and I talked once last

17    week and once this week.         And if it's okay with the Court, I

18    think the idea is that Professor Stevens will file a motion

19    for relief to address some search adequacy objections she has,

20    as well as possible redaction issues for eight FOIA requests.

21    And then we'll take a look.          And I think it's going to involve

22    about four different agencies.          So we just wanted to take a

23    look at the motion and maybe set a status date shortly

24    thereafter to set a briefing schedule.            Or we could just call

25    in with the briefing schedule and then get it briefed.
Case: 1:18-cv-05391 Document #: 69 Filed: 10/20/20 Page 3 of 5 PageID #:702

                                                                                    3

 1                And then I had one issue that I'd like to raise

 2    with -- which I mentioned with Ms. Glazer -- which is that,

 3    you know, we're going to be spending time briefing eight FOIA

 4    requests.     There are obviously 29 FOIA requests.            My

 5    understanding from Ms. Glazer is they either haven't

 6    identified issues in the other 21 or they've chosen not to

 7    raise them.     The last thing the government would want is

 8    multiple rounds of briefing and, oh, well, by the way, we have

 9    this --

10                THE COURT:    No, we're not doing that.

11                MR. KOLLURI:     Okay.

12                THE COURT:    We're down to eight.        So that means the

13    other 21 are resolved; is that correct?

14                MS. GLAZER:     That is correct, your Honor.            They're

15    either productions that are already done in those and she

16    considered them completed or the issues are not -- you know,

17    they're not clarified because we don't know what's in the

18    redactions.

19                THE COURT:    So we have potential disputes on eight

20    and the other 21 are resolved.          You've gotten the documents

21    that you need or you think you're entitled to or that the

22    government has?

23                MS. GLAZER:     Correct.

24                THE COURT:    Understood?      Okay.    Very good.

25                So you need to file a motion about a dispute on
Case: 1:18-cv-05391 Document #: 69 Filed: 10/20/20 Page 4 of 5 PageID #:703

                                                                                4

 1    eight.    When do you want to file that?

 2               MS. GLAZER:      Can I have 30 days?

 3               THE COURT:     30 days?     Sounds good.

 4               MS. GLAZER:      And one other request, your Honor.

 5    Considering this is very large and involved, about, I believe,

 6    10,000 pages and some complex issue, would the Court be

 7    willing to extend the page limit for the motion and responses

 8    with extra ten pages?

 9               THE COURT:     Yes.    Okay.    So your motion is going to

10    be due on February 28th.         And you want 25 pages?

11               MS. GLAZER:      If I can, your Honor, yes.

12               THE COURT:     That's fine.      And then were you going to

13    come in before you file a response and we're going to talk?

14    Was that your proposal?

15               MR. KOLLURI:      Either that, your Honor, or if we could

16    just take a look at the motion and then Ms. Glazer and I can

17    talk and then call in with a proposed briefing schedule for

18    our response and stuff.

19               THE COURT:     Why don't we do that.         Why don't you

20    submit a proposed briefing schedule to my in-box.               What do you

21    want, like 21 days to do that so you have time to talk and

22    look it over?

23               MR. KOLLURI:      That would be great.

24               THE COURT:     Okay.    So by March 20th submit a briefing

25    schedule and hopefully you'll get rid of some of the disputes.
Case: 1:18-cv-05391 Document #: 69 Filed: 10/20/20 Page 5 of 5 PageID #:704

                                                                                     5

 1               MR. KOLLURI:      If we can, yes.

 2               THE COURT:     Sounds beautiful.          Okay.   Great.     I'll

 3    see you later.

 4               MR. KOLLURI:      Thank you.

 5               MS. GLAZER:      Thank you, your Honor.

 6         (Which were all the proceedings heard.)

 7                                 *    *    *    *    *

 8

 9    I certify that the foregoing is a correct transcript from the
      record of proceedings in the above-entitled matter.
10

11
      /s/ Nancy C. LaBella                            October 1, 2020
12    Official Court Reporter

13

14

15

16

17

18

19

20

21

22

23

24

25
